Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent Superintendent of Gouverneur Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, was charged in a misbehavior report with making false statements and being out of place. Following a tier II disciplinary hearing, he was found guilty of both charges. That determination was affirmed upon administrative appeal, prompting petitioner to commence this CPLR article 78 proceeding.
The misbehavior report, authored by the correction officer who observed and ascertained the facts of the incident, provides substantial evidence to support the determination of guilt (see Matter of Muniz v Goord, 32 AD3d 1073, 1073-1074 [2006]; Matter of Retamozzo v New York State Dept, of Correctional Servs., 31 AD3d 1083, 1084 [2006]). Allegedly exculpatory evidence offered by petitioner regarding the nature of his conduct created a credibility issue for resolution by the Hearing Officer (see Matter of Haigler v Goord, 39 AD3d 921, 922 [2007], Iv denied 9 NY3d 802 [2007]; Matter of Nina v Selsky, 35 AD3d 1049, 1050 [2006]). Petitioner’s remaining contentions, to the extent preserved, have been examined and found to be without merit.
Cardona, EJ., Mercure, Crew III, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.